Title: To George Washington from the Continental Congress Executive Committee, 21 February 1777
From: Continental Congress Executive Committee
To: Washington, George

 

sir
Philada Feby 21st 1777

We have just rec’d the inclosed resolves from Congress which the President desires us to send forward to you, & we have the pleasure to inform you they are to adjourn next Tuesday from Baltimore to Philadelphia where we hope they may long remain undisturbed, so that the Public business may meet that dispatch which is now become so essentially necessary.
Your Excellency will find herein a letter from the Navy Board requesting the assistance of fifteen or Twenty Rope Makers, they are exceedingly wanted as we have plenty of Hemp which shou’d be Worked up with all possible expedition and We think you will greatly promote the public Service by directing a Search through the Army for these Men or as many of them as can be got, sending them down & they shall be rewarded to their satisfaction for the service’s they perform and may afterwards return to their Duty in Camp if it be their duty to return. With the greatest respect & esteem we remain Your Excellencys Most Obedt hble Servants

Robt Morris
Geo. Clymer
Geo. Walton.

